DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35, 38 and 40 are rejected under 35 U.S.C. 101 because "In the start of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a “computer program product” covers a signal per se." In order to overcome the 35 U.S.C. 101 rejection, the "computer program product, the computer program product being embodied in a non-transitory computer readable medium" should be changed to e.g. "non-transitory computer readable medium storing instruction executed by computer to perform: ".
Allowable Subject Matter
Claims 21, 24, 26-28, 31, 33-35, 38, and 40-42 are allowed over prior arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484